Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 7/18/2022 has been entered. Claim(s) 1, 5, 11, 22-23 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent App Pub 20190073269) in view of Schultz (U.S. Patent App Pub 20170063927)

	Regarding claim 1,
Chou teaches a method, comprising: collecting, by a network manager, virtualized resources measurements from one or more network elements; (See paragraphs 82, 117, claim 1, Chou teaches within a Network Manager (NM), comprising one or more processors configured to: output a request to a network Element Manager (EM) to create a Virtualized Network Function (VNF) PM job to collect VNF Performance Measurement (PM) data.)
identifying virtualized network function components that the virtualized resources measurements belong to; and (See paragraphs 26-27, Chou teaches VNF performance is tightly coupled to the performance of the VR used by the VNF. Thus, when it is detected via monitoring the VNF performance measurements that the performance of a VNF is poor, a PM job can be created to collect the performance measurements of the VR used by the VNF.)
Chou does not explicitly teach but Schultz teaches associating the collected virtualized resources measurements with an application function that is impacted by a result of the virtualized resources measurements; and  (See paragraphs 58-61, Schultz teaches associating the monitored/collected metrics with function and application blocks)
controlling a network function virtualization infrastructure based on the association between the collected virtualized resources measurements and the application function in order to improve utilization of the virtualized resources, (See paragraphs 58-61, Schultz teaches associating the monitored/collected metrics with function and application blocks, a network function is controlled i.e. instantiated or deactivated based on these associated virtual resource measurements)
wherein the associating of the collected virtualized resources measurements with the application function is performed based on proprietary knowledge, and  (See paragraphs 58-61, Schultz teaches the appropriate active security policies are applied to the appropriate function blocks in the network, even as new function blocks, including both network function blocks and application function blocks, are instantiated and deactivated in the network. – active security polices)
wherein the proprietary knowledge comprises an identifier representing the application function and contained as an attribute in the virtualized resources measurements. (See paragraphs 58-61, 70 Schultz teaches application function attribute from the virtual resource measurements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Schultz with Chou because both deal with virtual resources. The advantage of incorporating the above limitation(s) of Schultz into Chou is that Schultz teaches the system authenticates the user and correlates the client device identifiers with the user so as to update the security policy to reflect user-specific policy or rule with less risk that an unauthorized user is accessing the system., therefore making the overall system more robust and efficient. (See paragraphs [0001] - [0004], Schultz)

	Regarding claim 5,
Chou and Schultz teach the method according to claim 1, wherein the collecting of the virtualized resources measurements and the identifying of the virtualized network function components that the virtualized resources measurements belong to are performed by one entity; and (See paragraphs 26, 35, Chou)
the associating of the collected virtualized resources measurements with an application function (MF) is performed by another entity. (See paragraphs 82, 130, Chou)

SIMILAR CLAIMS
	Claims 11,  list all the same elements of claims 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, applies equally as well to claims 11,.  Furthermore with regards to the limitation of an apparatus, comprising:  at least one processor; and at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to . (See paragraphs 11, 13, Chou)

Claims 22  list all the same elements of claims 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claims 22.  Furthermore A computer program embodied on a non-transitory computer readable medium, the computer program configured to control a processor to perform a process according to any one of claim 1. (See paragraphs 28, 35, Chou)
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent App Pub 20190073269) in view of Schultz (U.S. Patent App Pub 20170063927) further in view of Lietz (U.S. Patent 9313281).

Regarding claim 23,
Chao teaches the method, comprising: collecting, by a network manager, virtualized resources measurements from one or more network elements; (See paragraphs 82, 117, claim 1, Chou teaches within a Network Manager (NM), comprising one or more processors configured to: output a request to a network Element Manager (EM) to create a Virtualized Network Function (VNF) PM job to collect VNF Performance Measurement (PM) data.)
identifying virtualized network function components that the virtualized resources measurements belong to; and See paragraphs 26-27, Chou teaches VNF performance is tightly coupled to the performance of the VR used by the VNF. Thus, when it is detected via monitoring the VNF performance measurements that the performance of a VNF is poor, a PM job can be created to collect the performance measurements of the VR used by the VNF.)
Chou does not explicitly teach but Schultz teaches associating the collected virtualized resources measurements with an application function that is impacted by a result of the virtualized resources measurements; and (See paragraphs 58-61, Schultz teaches associating the monitored/collected metrics with function and application blocks)
controlling a network function virtualization infrastructure based on the association between the collected virtualized resources measurements and the application function in order to improve utilization of the virtualized resources, (See paragraphs 58-61, Schultz teaches associating the monitored/collected metrics with function and application blocks, a network function is controlled i.e. instantiated or deactivated based on these associated virtual resource measurements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Schultz with Chou because both deal with virtual resources. The advantage of incorporating the above limitation(s) of Schultz into Chou is that Schultz teaches the system authenticates the user and correlates the client device identifiers with the user so as to update the security policy to reflect user-specific policy or rule with less risk that an unauthorized user is accessing the system., therefore making the overall system more robust and efficient. (See paragraphs [0001] - [0004], Schultz)
Chou and Schultz do not explicitly teach but Lietz teaches wherein the associating of the collected virtualized resources measurements with the application function is performed based on based on a mapping declared in a template file.  (See column 5 lines 18 -58, Lietz teaches associating the resource measurements with the template file)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Lietz with Chou and Lietz because both deal with virtual resources. The advantage of incorporating the above limitation(s) of Lietz into Chou and Schultz is that Lietz teaches the the system provides different internal resource specific data collection logic through virtual resource specific discovery agent creation templates, so that a creator of the virtual resource specific discovery agent can easily and efficiently instantiate highly specialized virtual resource specific discovery agents to perform specific data collection functions from specific resources or resource types, therefore making the overall system more robust and efficient. (See column1 and column 2 lines 1-20, Lietz)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Bachmutsky (U.S. Patent App Pub 20170272783) teaches the center has a control plane manager for receiving and processing media requests from a set of subscriber devices. Each subscriber device comprises a media renderer and a user interface. Virtual set-top boxes (v-STBs) are associated with subscribers. The manager determines whether request from a subscriber device for particular content is for content that exists at v-STBs hosted in a data center, selects an optimal v-STB supporting a stream of the content, and effectuates media session to the subscriber device for streaming the content from the selected optimal v-STB.
2. Lapiotis (U.S. Patent App Pub 20170019302) teaches the method involves receiving a dynamic situation profile (DSP) with respect to a particular situation from a data analytics platform. A similarity index between DSP and characteristic situation profile (CSP) is determined. One or more control signals to effectuate a dynamic design change action for changing configuration of network operating to service user data flows of service users, are generated, if the similarity index is within an acceptable window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444